Order entered March 27, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01043-CR

                    STACY DWAYNE JACKSON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F14-76039-L

                                       ORDER

      Before the Court is appellant’s March 25, 2020 motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief received

that same day filed as of the date of this order.


                                               /s/   LANA MYERS
                                                     JUSTICE